Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This action is in response to the filing with the office dated 12/30/2020.
Allowable Subject Matter
3. Claims 12, 24 and 25 are allowed.
4. Claims 13-23, 26, are allowed as being dependent on the independent claim.
5. Applicant’s arguments filed with the office on 12/30/2020 were fully considered and found to be persuasive.
6. The following is an examiner's statement of reasons for allowance: The closest prior art of record Li (US 2016/0049812 A1) teaches, A battery expansion system and a battery charging and discharging control method configure the cells as an expansion form to connect to a system host such that the charger IC of the system host treats the battery expansion system as a single battery cell for DC charging and discharging control. The battery expansion system utilizes a controller in control of the charge/discharge route for each battery cell. In such way, each battery cell is capable of providing power for the system host or charging another cell until the battery cells are balanced with one another. With the control of a current control device and a charging switch in the charging/discharging route, the controller may effectively limit the charging current toward each cell under the maximum design charging current once a current impulse or in-rush current occurs. 

In related art Hibino (US 5894222) teaches, a method of testing the electrical capacity of a plurality of secondary batteries connected to a load. The battery testing method reduces the time during which the entire electrical capacity of the secondary batteries remains low. In the case of secondary batteries which are made up of a nickel cadmium battery cell, the testing method prevents a memory effect from arising in the batteries. Using the battery testing method, the secondary battery is forcibly discharged, whereby the characteristics of the battery resulting from the discharge are tested. During the test, the secondary battery to be tested is discharged when the other secondary batteries are charged to saturation. In the case of the nickel cadmium secondary batteries, the batteries are fully discharged. The electrical capacity of the secondary battery is checked by measuring the time that elapses before the secondary battery has completely discharged. However Hibino fails to teach charging the first energy store from the fully charged second energy store.

“A non-transitory computer program product encoded with a computer program which, when loaded directly into a memory of a processor of the DC power supply unit and which, when executed by the processor, causes creation of a replacement DC output voltage, the computer program comprising: program code for applying a load to an output to fully discharge a charged first energy store at specified time intervals via the load applied to the output; program code for charging the first energy store from the fully charged second energy store; and program code for recharging the second energy store fully via the input; wherein during at least one of (i) a capacity taken from the second energy store is measured during said charging the first energy store and 
 	“A DC power supply unit for an uninterruptible supply of direct current to a load, the DC power supply unit comprising: an input for an input voltage; an output for a DC output voltage, a load current being drawn by a load connected to said output; two similar energy stores which are each chargeable by a charging current via the input, and which during backup mode provide a replacement DC output voltage; wherein a capacity of each of the two energy stores is dimensioned such that one energy store alone provides the backup mode; wherein the first energy store and the second energy store include a switchable connection comprising one of (i) relays and (ii) semiconductor switches, via which the first energy store is chargeable from the second energy store, and via the second energy store is chargeable from the first energy store; and wherein each energy store of the two energy stores is provided with a device for measuring the capacity” (as recited in the independent claim 25).
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached on Monday-Friday, 8:30-5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURESH RAJAPUTRA/
Patent Examiner, Art Unit 2858

/Jermele M Hollington/
Primary Examiner, Art Unit 2858